Order filed December 8, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-01089-CV
                                    ____________

      ROGUE INVESTMENTS, LIMITED LIABILITY CO., Appellant

                                          V.

         TEXAS TARTS, INC., AND KRISTIN TROSTLE, Appellees


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-52509

                                     ORDER

      Appellant’s brief was due November 14, 2016. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 29, 2016,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM